        Case 1:18-cv-11002-LTS-SN Document 113 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed in their entirety Plaintiff’s “Motion to Add or

Amend Findings of Fact” and Plaintiff’s “Motion for Extension of Time to File Notice of Appeal

. . . and filing cost in Appeal.” (Docket Entry Nos. 110, 112.)

                 Plaintiff’s Motion to Add or Amend Findings of fact requests that the Court amend

the Aug. 6, 2020, Memorandum Opinion and Order granting in part Defendants’ motions to

dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Docket Entry No. 108).

(Docket Entry No. 112.) However, in the Aug. 6, 2020, Memorandum Opinion and Order, the

Court made no findings of fact. Instead, as required upon a motion brought pursuant to Rule

12(b)(6), the Court accepted as true all nonconclusory factual allegations in the complaint and

drew all reasonable inferences in Plaintiff’s favor. Roth v. Jennings, 489 F.3d 499, 501 (2d Cir.

2007). The Court is not permitted to resolve factual disputes at this stage of the litigation.

Accordingly, Plaintiff’s Motion to Add or Amend Findings of Fact is denied as there is no legal

basis to grant the relief sought.

                 Plaintiff’s Motion for an Extension requests more time to file her Notice of Appeal

from the Court’s Aug. 6, 2020, Memorandum Opinion and Order, as well as more time to pay the

filing fee. (Docket Entry No. 108.) Plaintiff has already filed a Notice of Appeal from that



AMND FACT FINDINGS AND IFP RECON ORD.DOCX                  VERSION SEPTEMBER 2, 2020                1
       Case 1:18-cv-11002-LTS-SN Document 113 Filed 09/02/20 Page 2 of 3




Memorandum Opinion and Order, see Docket Entry No. 111, therefore her request for an extension

of time to do so is denied as moot. Plaintiff's request for an extension of time in which to pay the

filing fee is denied, without prejudice to her ability to make an application for such an extension

to the Second Circuit.

               Plaintiff’s also moves for permission to appeal in forma pauperis. (Docket Entry

No. 110.) In the Aug. 6, 2020, Memorandum Opinion and Order, the Court certified under 28

U.S.C. § 1915(a)(3) that any appeal from that order would not be taken in good faith, and therefore

that in forma pauperis status was denied for the purpose of an appeal. (Docket Entry No. 108, at

29.)   Plaintiff’s instant motion seeks reconsideration of that determination.        A motion for

reconsideration is not “a vehicle for relitigating old issues, presenting the case under new theories

. . . or otherwise taking a second bite at the apple.” Analytical Surveys, Inc. v. Tonga Partners,

L.P., 684 F.3d 36, 52 (2d Cir. 2012). Indeed, reconsideration is an “extraordinary remedy to be

employed sparingly in the interest of finality and conservation of scarce judicial resources.” In re

Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (internal quotation

marks omitted). To warrant reconsideration, the moving party bears the heavy burden of showing

“an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent a manifest injustice.” Virgin Atlantic Airways, Ltd. v. National Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal quotation marks omitted).

               Plaintiff has identified no legal or factual basis justifying reconsideration of the

Court’s Aug. 6, 2020, determination that there exists no good faith basis for an appeal from that

Memorandum Opinion and Order. Accordingly, Plaintiff’s motion for reconsideration is denied.




AMND FACT FINDINGS AND IFP RECON ORD.DOCX         VERSION SEPTEMBER 2, 2020                        2
       Case 1:18-cv-11002-LTS-SN Document 113 Filed 09/02/20 Page 3 of 3




               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This order resolves Docket Entry Numbers 110 and 112.

               SO ORDERED.

Dated: New York, New York
       September 2, 2020
                                                     _/s/ Laura Taylor Swain______
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




AMND FACT FINDINGS AND IFP RECON ORD.DOCX         VERSION SEPTEMBER 2, 2020                       3
